DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the After-Final amendment/response filed 02/03/2020.
Claims 2, 5-7, 9-13, 15, 16, 19 and 20 have been amended, and no claim has been canceled or added.  Currently, claims 1-20 are pending.

Remarks

Amendments to claims are effective to overcome the claim objections and the 112(b) rejections presented in the previous Final Office action mailed 12/29/2021.  Therefore, the previous claim objections and the previous 112(b) rejections have been withdrawn.  

The After-Final Amendment filed 02/03/2022 has resolved all remaining issues (e.g., informalities and 112(b) issues) indicated in the previous Final Office action and has placed the application in condition for allowance.  Therefore, this After-Final Amendment is entered by Examiner.

Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for reducing downtime of a database migration by migrating data records while performing access requests/queries to the data records, which comprises generating a view to identify back-level version of data records of a database in response to receiving confirmation to migrate data record of the database from a back-level version to a new version, receiving a query from an application requesting a first set of records, determining whether the requested first set of records have been migrated to the new version based on the generated view identifying the back-level version of the data records, performing a migration of the requested first set of records that includes changing the requested first set of records to the new version responsive to determining the requested first set of records remain in the back-level version, identifying the requested first set of records as changed to the new version and updating the view identifying the back-level version of the data records of the database, writing the new version of the first set of records to a pre-determined storage location, and providing the requested first set of records that are migrated to the new version to the application submitting the query .
 
The closest prior art of record, Chakankar et al. (U.S. Patent No. 10,649,952) teaches a method/system for performing database migration using a secondary storage system, which includes receiving a request to migrate from a secondary storage system to a server a requested version  of database content of the database backed up at the secondary storage system, 
 
However, Chakankar et al. fails to anticipate or render obvious the recited combination of features of generating a view identifying the back-level version of the data records of the first database; determining whether the requested first set of records have been migrated to the new version of the data records based on the generated view identifying the back-level version of the data records; responsive to determining the requested first set of records remain in the back-level version, performing a migration of the requested first set of records that includes changing the requested first set of records to the new version of the first set of records; AND updating the view identifying the back-level version of the data records of the first database, as similarly presented in independent claims 1, 9 and 15.  
 
.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164